ITEMID: 001-96095
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SKRYPETS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mykhaylo Buromenskiy;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1967 and lives in the town of Novyy Rozdil, Ukraine.
5. On 4 April 2003 the Mykolaivsky Court awarded the applicant 1,884.77 Ukrainian hryvnias (UAH) in salary arrears and litigation expenses incurred by the applicant, to be paid by the State-controlled enterprise OJSC Novorozdilsky Zavod Fungytsydiv.
6. On 8 May 2003 the State Bailiffs' Service initiated enforcement proceedings in respect of the judgment given in the applicant's favour.
7. On 25 October 2006 the company was declared insolvent. The liquidation proceedings instituted against the company are still pending.
8. On 19 May 2006 the applicant received UAH 659.32 in part settlement of the judgment debt.
9. In their submissions the Government stated that on 31 October 2008 the applicant had also received UAH 150.78. The applicant did not disagree.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-19, 27 July 2004).
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
